Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:18-CV-23125-RNS

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY and STATE FARM
    FIRE and CASUALTY COMPANY,

    Plaintiffs,

                   v.

    HEALTH AND WELLNESS SERVICES, INC.,
    BEATRIZ MUSE, LAZARO MUSE, HUGO
    GOLDSTRAJ, MEDICAL WELLNESS SERVICES,
    INC., NOEL SANTOS, PAIN RELIEF CLINIC OF
    HOMESTEAD, CORP., JESUS LORITES, AND
    JOSE GOMEZ-CORTES,

    Defendants.
                                                          /

                  PLAINTIFFS’ AMENDED MOTION FOR FINAL DEFAULT
                      JUDGMENT AGAINST JOSE GOMEZ-CORTES

           Plaintiffs, State Farm Mutual Automobile Insurance Company and State Farm Fire and

   Casualty Company (collectively the “State Farm Plaintiffs”), pursuant to Rule 55 of the Federal

   Rules of Civil Procedure, this Court’s March 5, 2020 Order Granting Plaintiffs’ Motion for Partial

   Summary Judgment [ECF No. 321], August 10, 2018 Omnibus Order [ECF No. 352], and August

   18, 2020 Paperless Order [ECF No. 357], hereby file the instant Amended Motion for Final Default

   Judgment Against Jose Gomez-Cortes (“Gomez-Cortes”) and state:

   I.      FACTUAL AND PROCEDURAL BACKGROUND

           On August 1, 2018, the State Farm Plaintiffs filed this action. [ECF No. 1], Compl. The

   State Farm Plaintiffs named Dr. Jose Gomez-Cortes, the current medical director at clinic

   defendant Pain Relief Clinic of Homestead, Corp. (“Pain Relief”) as an individual defendant. Id.

   On August 3, 2018, the State Farm Plaintiffs filed an Amended Complaint correcting certain
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 2 of 12



   isolated jurisdictional allegations. [ECF No. 6]. Am. Compl. On August 7, 2018, the State Farm

   Plaintiffs served Gomez-Cortes with process. [ECF No. 9], August 10, 2018 Ret. of Service.

          The Amended Complaint alleges the named defendants worked together to defraud the

   State Farm Plaintiffs through the submission of bills which misrepresented the lawfulness and

   medical necessity of the services purportedly performed at the clinic defendants. [ECF No. 6].

   Am. Compl. at ¶¶ 1-9, 110, 151, 169, 191, 216-219, 225-228, 234-237. With respect to the medical

   directors, including Gomez-Cortes, the State Farm Plaintiffs alleged each medical director had the

   legal responsibility to supervise the day-to-day activities of the clinic defendant that employed

   them as well as ensure bills submitted by that clinic defendant were not fraudulent or unlawful,

   practitioners employed by the clinic defendant were properly licensed to perform the services they

   rendered at the clinic defendants, and the clinic defendants properly complied with all applicable

   record keeping requirements. Id. at ¶¶ 5-7, 64, 75, 86. Yet, the medical directors, including

   Gomez-Cortes, failed to perform any of these responsibilities. Id. at ¶¶ 64, 76, 87, 95-96, 110,

   134-135, 151, 171-172.

          The State Farm Plaintiffs specifically alleged Gomez-Cortes failed to sufficiently review

   the bills at Pain Relief because he failed to detect a pre-determined treatment protocol which

   demonstrated the patients at Pain Relief received treatment which was not tailored to their

   individual needs and thus medically unnecessary and unlawful. Id. at ¶¶ 172, 174-191. Further,

   the Amended Complaint alleges licensed massage therapists (“LMTs”) performed therapy services

   at Pain Relief for which they lacked the requisite level of licensure. Id. at ¶¶ 80-82, 181. In

   particular, the LMTs at Pain Relief were unqualified to perform therapeutic exercises, gait training,

   and neuromuscular re-education. Id. at ¶¶ 80-82. Finally, the State Farm Plaintiffs allege under

   Gomez-Cortes’ supervision Pain Relief failed to comply with the very record keeping




                                                    2
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 3 of 12



   requirements with which Gomez-Cortes was responsible for ensuring compliance including failing

   to ensure treatment records were legible and justified the treatment performed. Id. at ¶¶ 201-213.

   These factual allegations formed the basis for the State Farm Plaintiffs’ claims of common law

   fraud, violations of Florida’s Unfair and Deceptive Trade Practices Act, and unjust enrichment

   which were asserted against all Defendants as well as the declaratory relief claims asserted against

   the clinic defendants alone.

          Three different defendants tested the sufficiency of these allegations to state claims for

   common law fraud, violations of FDUTPA, and unjust enrichment, including Dr. Jesus Lorites,

   the prior medical director at Pain Relief. See [ECF No. 34], Dr. Lorites’ Mot. to Dismiss; [ECF

   No. 42], Dr. Coll’s Mot. to Dismiss; [ECF No. 65], Health and Wellness Services, Inc.’s Mot. to

   Dismiss. Yet, this Court denied all three motions to dismiss. [ECF No. 113], Omnibus Or. on

   Mots. to Dismiss.

          On December 3, 2018, Gomez-Cortes filed an Answer to the Amended Complaint. He

   denied the State Farm Plaintiffs’ allegations and asserted two affirmative defenses. [ECF No. 63],

   at ¶¶ 21-22. Gomez-Cortes asserted the State Farm Plaintiffs’ damages were caused by “actions

   or inactions of parties other than Dr. Gomez-Cortes or parties over which Dr. Gomez-Cortes had

   no authority or control” and the State Farm Plaintiffs’ damages “may have been proximately

   caused by independent, superseding, or intervening acts of parties or entities other than Dr. Gomez-

   Cortes.” Id. at 22.

          Despite initially participating in this litigation, Gomez-Cortes ignored his discovery

   obligations. As this Court is well-aware from the State Farm Plaintiffs’ Motion for Default, the

   State Farm Plaintiffs served requests for production and interrogatories on Gomez-Cortes on

   November 21, 2018. See [ECF No. 123], Pls.’ Mot. for Default. Despite providing these




                                                    3
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 4 of 12



   documents to Gomez-Cortes following the withdrawal of his counsel, Gomez-Cortes failed to

   respond. On April 17, 2019, the State Farm Plaintiffs set Gomez-Cortes for deposition. At a

   hearing on his failure to respond to written discovery, Magistrate Judge Torres ordered Gomez-

   Cortes respond to discovery, appear at his scheduled deposition, and bring responsive documents

   to same. [ECF No. 114], Jun. 13, 2019 Or. Granting Pls. Mot. to Compel. Gomez-Cortes did none

   of these things, despite the Court’s order. As a result, on September 25, 2019 the Court directed

   entry of default against Gomez-Cortes which occurred the same day. See [ECF No. 145], Or.

   Directing Entry of Clerk’s Default; [ECF No. 146], Clerk’s Default.

          Thereafter, the State Farm Plaintiffs filed a Motion for Partial Summary Judgment against

   the clinic defendants, Health and Wellness Services, Inc. (“Health & Wellness”), Medical

   Wellness Services, Inc. (“Medical Wellness”), and Pain Relief, as well as the orchestrators of the

   at-issue scheme, Lazaro Muse, Beatriz Muse, and Noel Santos, and medical directors Hugo

   Goldstraj, Manuel Franco, Angel Carrasco, Jesus Lorites, and Jose Gomez-Cortes for violations

   of FDUTPA, unjust enrichment, and declaratory relief. [ECF No. 184], Pls.’ Mot. for Partial

   Summ. J. Although the Court denied the State Farm Plaintiffs’ Motion as it related to Gomez-

   Cortes and other defaulted defendants, the Court granted the State Farm Plaintiffs’ Motion as to

   the remaining defendants. [ECF No. 321], Omnibus Or. on Mots. for Summ. J.

          In particular, this Court found the clinic defendants, including Defendant Pain Relief which

   employs Gomez-Cortes, engaged in, at best, a “half-hearted” effort to collect co-payments and

   deductibles. Id. at 19-20. Further, the Court held the licensed massage therapists who performed

   gait training, neuromuscular re-education, and therapeutic exercises rendered treatment outside the

   scope of their license. Id. at 15-17. Patients at the clinic defendants, including Pain Relief,

   received therapy pursuant to invalid prescriptions as demonstrated by the fact these patients




                                                   4
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 5 of 12



   received treatment which had not been ordered by a treating physician. Id. at 18. Finally, this

   Court held each clinic defendant failed to comply with record keeping requirements. Id. at 17-18.

   The medical directors, including Gomez-Cortes, were specifically charged with preventing such

   misconduct from occurring and their failure to do so constituted a violation of Florida’s law

   governing medical directors. Thus, the Court found the services rendered by the clinic defendants

   were unlawful and noncompensable and granted summary judgment in favor of the State Farm

   Plaintiffs’ claims for violations of FDUTPA, unjust enrichment, and declaratory relief. Id. at 20-

   27.1

          On May 15, 2020, the State Farm Plaintiffs filed an Agreed Motion for Leave to Amend to

   drop the remaining common law fraud claims which were not disposed of by the summary

   judgment. See [ECF No. 350], Pls. Mot. for Leave to Amend. This Court granted the State Farm

   Plaintiffs Agreed Motion for Leave to Amend and the State Farm Plaintiffs’ Third Amended

   Complaint was Deemed Filed. See [ECF No. 351], Aug. 10 2020 Omnibus Or. As a result of the

   entry of summary judgment on the State Farm Plaintiffs’ claims for unjust enrichment, violations

   of FDUTPA, and declaratory relief, and the recent amendment to drop the State Farm Plaintiffs’

   remaining fraud claims, resolution of liability as to the remaining defendants has been established.

   See [ECF No. 145], Or. Directing Entry of Clerk’s Default at 1.

          The allegations against Gomez-Cortes are sufficient to support entry of final default

   judgment against him. Not only do the allegations themselves support such a finding, this Court

   specifically found LMTs practicing outside the scope of their licenses and failure to comply with

   record keeping requirements, including the use of invalid prescriptions, rendered the services



   1
    Defendants Lazaro Muse, Beatriz Muse, Noel Santos and Medical Wellness filed a Motion for
   Reconsideration of the Court’s Order on Motions for Summary Judgment as did Defendant Jesus
   Lorites. Both motions remain pending.


                                                    5
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 6 of 12



   purportedly performed at the clinic defendants unlawful. These violations further demonstrated

   the clinic defendants’ medical directors, including Gomez-Cortes, failed to comply with their legal

   obligations, in turn rendering the services unlawful and non-compensable. Moreover, this Court

   granted the State Farm Plaintiffs’ summary judgment on their claims for violations of FDUTPA,

   unjust enrichment, and declaratory relief.

   II.    LEGAL ARGUMENT

          A.      APPLICABLE LEGAL STANDARD

          Rule 55 of the Federal Rules of Civil Procedure governs motions for final default judgment.

   If “the plaintiff's claim is for a sum certain or a sum that can be made certain by computation” the

   clerk may enter the final default judgment. Fed. R. Civ. P. 55(b)(1). In all other cases, a plaintiff

   must file a motion for default judgment. Fed. R. Civ. P. 55(b)(2). Federal Rule of Civil Procedure

   55(b)(2) authorizes a court to enter default judgment against a defendant who fails to plead or

   otherwise defend. Fed. R. Civ. P. 55(b)(2). Granting a motion for default judgment lies within a

   district court’s sound discretion. Commodity Futures Trading Comm'n v. Omega Knight 2, LLC,

   No. 18-22377-CIV, 2019 WL 6796128, at *5 (S.D. Fla. Sept. 16, 2019).

          A “defendant, by his default, admits the plaintiff’s well-pleaded allegations of fact,” as set

   forth in the operative complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F. 3d

   1298, 1307 (11th Cir. 2009). To do so, a court must review the sufficiency of the complaint before

   determining whether a moving party is entitled to default judgment pursuant to Rule 55(b).

   Nextwave Enterprises, LLC v. Waterstone Constr., No. CV 17-20583, 2019 WL 5291011, at *1

   (S.D. Fla. Sept. 23, 2019), report and recommendation adopted sub nom. Nextwave Enterprises,

   LLC v. Waterstone Constr. & Dev., Inc., No. 17-20583-CIV, 2019 WL 5535202 (S.D. Fla. Oct.

   25, 2019). Put differently, pleadings at the default judgment stage are assessed through a standard




                                                    6
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 7 of 12



   “akin to that necessary to survive a motion to dismiss for failure to state a claim.” Surtain v.

   Hamlin Terrace Found., 789 F. 3d 1239, 1245 (11th Cir. 2015) (“Conceptually, then, a motion for

   default judgment is like a reverse motion to dismiss for failure to state a claim.”). McNeal v.

   Nightlife Sols., Inc., No. 18-25376-CIV, 2019 WL 4247626, at *2 (S.D. Fla. Sept. 6, 2019). The

   court must also establish it has subject matter jurisdiction and personal jurisdiction over the

   defendant. Sream, Inc. v. Kalandia Inc., No. 18-22990-CIV, 2019 WL 1630057, at *1 (S.D. Fla.

   Apr. 16, 2019) (internal citations omitted).

          If the admitted facts are sufficient to establish liability, the court must then ascertain the

   appropriate amount of damages and enter final judgment in that amount. See Nishimatsu Constr.

   Co. v. Houston Nat’l Bank, 515 F. 2d 1200, 1206 (5th Cir. 1975); see also PetMed Express, Inc.

   v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1216 (S.D. Fla. 2004). In issuing a default judgment,

   a court may award damages “without a hearing [if the] amount claimed is a liquidated sum or one

   capable of mathematical calculation,” as long as “all essential evidence is already of record.”

   S.E.C. v. Smyth, 420 F. 3d 1225, 1231, 1232 n. 13 (11th Cir. 2005) (quoting Adolph Coors Co. v.

   Movement Against Racism & the Klan, 777 F. 2d 1538, 1544 (11th Cir. 1985)). An evidentiary

   hearing on the appropriate amount of damages is not required by Rule 55, and it is within the

   Court’s discretion to choose whether such a hearing should take place. Nextwave Enterprises,

   LLC v. Waterstone Constr. & Dev., Inc., No. 17-20583-CIV, 2019 WL 5535202 (S.D. Fla. Oct.

   25, 2019).




                                                    7
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 8 of 12



          B.      THE STATE FARM PLAINTIFFS’ MEET THE STANDARD UNDER RULE 55(B).

          The State Farm Plaintiffs are entitled to final default judgment against Gomez-Cortes.

   First, the State Farm Plaintiffs properly obtained services of process on Gomez-Cortes who is a

   resident of Florida, thus establishing personal jurisdiction. See [ECF No. 9]. Second, the Court

   has appropriate subject matter jurisdiction as both State Farm Plaintiffs are diverse from all

   defendants and this action involves more than $75,000.00. See [ECF No. 6], 3rd Am. Compl. at ¶

   24.

          Third, the State Farm Plaintiffs properly alleged causes of action for violations of FDUTPA

   and unjust enrichment against Gomez-Cortes. As outlined in detail above, the operative complaint

   alleges Gomez-Cortes played an essential role in the at-issue fraud scheme at Pain Relief. See id.

   at ¶¶ 5-7, 64, 75, 86. Like the other medical directors, Gomez-Cortes was responsible for ensuring

   the bills generated by Pain Relief were not fraudulent or unlawful. He was also responsible for

   ensuring practitioners rendered care within the scope of their licenses, prescriptions for treatment

   were properly followed, and that Pain Relief complied with applicable record keeping

   requirements. Id. Yet, as set forth above, the State Farm Plaintiffs’ Complaint alleged he did none

   of those things. Id. at ¶¶ 64, 76, 87, 95-96, 110, 134-135, 151, 171-172.

          This Court previously accepted the State Farm Plaintiffs’ allegations as sufficient to state

   the claims upon which it now seeks entry of final default judgment against Gomez-Cortes. This

   Court entered an order finding as a matter of law the allegations in State Farm Plaintiffs’ Amended

   Complaint sufficiently state claims for violations of FDUTPA and unjust enrichment, which are

   the subject of this Motion. See [ECF No. 113], Or. on Mots. to Dismiss. Moreover, this Court

   entered summary judgment finding sufficient undisputed record evidence exists to demonstrate the

   State Farm Plaintiffs are entitled to relief on its claims for unjust enrichment and violations of




                                                    8
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 9 of 12



   FDUTPA. Accordingly, the State Farm Plaintiffs are properly entitled to entry of a default final

   judgment against Gomez-Cortes.

          C.      STATE FARM MUTUAL IS ENTITLED TO DAMAGES AGAINST DR. GOMEZ-CORTES
                  JOINTLY AND SEVERALLY.

          Plaintiff State Farm Mutual issued payment to Defendant Pain Relief in the amount of

   $80,758.10 during the time Gomez-Cortes was employed as medical director there, i.e., April 2013

   to the present. See Ex. A, S. Bright Decl. at ¶¶ 6-10. The payments State Farm Mutual made were

   for services which State Farm Mutual was led to believe were lawfully rendered at the time of

   payment, but, as set forth above were in fact not lawfully performed. Id. at ¶¶ 8-9. It was Gomez-

   Cortes’ obligation to supervise Pain Relief during his tenure and in doing so to ensure services

   rendered there were lawful, but he failed to do so as detailed herein. As a result, State Farm Mutual

   is entitled to $80,758.10 in damages against Gomez-Cortes, jointly and severally with defendants

   Pain Relief and Lazaro Muse. See Id. at ¶¶ 6-10.

   III.   50 U.S.C. App. § 501 et seq.

          Pursuant to 50 U.S.C. App. § 501 et seq., the State Farm Plaintiffs have searched the

   Department of Defense Manpower Data Center to determine Jose Gomez-Cortes’ military status.

   To the best of the State Farm Plaintiffs’ knowledge, Jose Gomez-Cortes is not in any branch of the

   military service and has not received notice of induction or notice to report for military service.

   See Ex. B, Affidavit in Compliance with the Servicemembers Civil Relief Act.

   IV.    CONCLUSION

          The State Farm Plaintiffs respectfully request the Court enter an Order granting the State

   Farm Plaintiffs’ Motion for Final Default Against Defendant Jose Gomez-Cortes as set forth in the

   attached Default Final Judgment.




                                                    9
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 10 of 12



                                     RULE 7.1 CERTIFICATION

          Pursuant to Local Rule 7.1, counsel for the State Farm Plaintiffs communicated with

   counsel for all represented defendants via email on August 17, 2020, in a good faith effort, and

   counsel for those represented defendants do not object to the relief requested herein. Separately,

   on August 20, 2020, the State Farm Plaintiffs sent a letter via FedEx to two separate known

   addresses for Gomez-Cortes (1840 West 49th Street, Suite 305, Hialeah, FL 33012 – the address

   provided by Dr. Gomez-Cortes’ previous counsel) and (3400 SW 130th Avenue, Miami, FL 33175

   – where Dr. Gomez-Cortes was initially served with process). No adult was available to accept

   the letter at the Hialeah address and no one could be identified at the Miami address. In an

   abundance of caution, the State Farm Plaintiffs also sent the conferral letter to the email address

   Dr. Gomez-Cortes provided to the Florida Department of Health. In all correspondence, the State

   Farm Plaintiffs requested Dr. Gomez-Cortes respond by 3:00 pm on August 21, 2020. Counsel

   for the State Farm Plaintiffs did not receive a response to any of these attempts to contact Dr.

   Gomez-Cortes. Counsel for the State Farm Plaintiffs did not attempt contact Defendant Hugo

   Goldstraj as the relief sought in the instant Motion does not affect him and the State Farm Plaintiffs

   have been unable to locate him since his attorney withdrew in November 2019.

   Dated: August 21, 2020                         Respectfully submitted,

                                                  /s/ David Spector
                                                  David I. Spector (Florida Bar No. 086540)
                                                  E-mail: david.spector@hklaw.com
                                                  Caitlin Saladrigas (Florida Bar No. 095728)
                                                  E-mail: caitlin.saladrigas@hklaw.com
                                                  HOLLAND & KNIGHT LLP
                                                  222 Lakeview Avenue, Suite 1000
                                                  West Palm Beach, FL 33401
                                                  Telephone: (561) 833-2000
                                                  Facsimile: (561) 650-8399
                                                  Attorneys for State Farm Plaintiffs




                                                    10
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 11 of 12




                                   CERTIFICATE OF SERVICE
          I hereby certify that on August 21, 2020, I electronically filed the foregoing document with

   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

   this day on all counsel of record identified in the list below via transmission of Notices of

   Electronic Filing generated by CM/ECF and served on all other parties via U.S. Mail.

                                                       /s/ David Spector
                                                         DAVID SPECTOR (FBN: 086540)




                                                  11
Case 1:18-cv-23125-RNS Document 360 Entered on FLSD Docket 08/21/2020 Page 12 of 12



                                            SERVICE LIST

    Christian Carrazana, Esq.                       Louis V. Martinez, Esq.
    CHRISTIAN CARRAZANA, P.A.                       LOUIS V. MARTINEZ, P.A.
    P.O. Box 900520                                 2333 Brickell Avenue,
    Homestead, FL 33030                             Suite A-1,
    Telephone: (786) 226-8205                       Miami, FL 33129
    Email: christian@carrazana-legal.com            Telephone: (305) 764-3834
    Attorney for Defendant Pain Relief Clinic of    Email: louisvmartinez14@gmail.com
    Homestead, Corp.                                Attorneys for Defendant Health & Wellness
    Served via email                                Services Inc.
                                                    Served via email
    Karen B. Parker, Esq.                           Jose Gomez-Cortes, MD
    KAREN B. PARKER, P.A                            1840 West 49th Street, Suite 305
    One Datran Center, Suite 514                    Hialeah, FL 33012
    9100 So. Dadeland Boulevard
    Miami, Florida 33156                                - AND -
    Telephone: (305) 343-8339                       3400 SW 130th Avenue
    Email: kparker@kbparkerlaw.com                  Miami, FL 33175
           kbparkerlaw@gmail.com                    In Pro Se
           parkerlawasst@gmail.com                  Served via U.S. Mail
    Attorneys for Defendant Jesus Lorites
    Served via email                                Hugo Goldstraj
                                                    3029 NE 188th Street, Apt. 305
    Richard J. Diaz, Esq.                           Aventura, FL 33180
    Attorney at Law                                 In Pro Se
    3127 Ponce De Leon Boulevard                    Served via U.S. Mail
    Coral Gables, FL 33134
    Telephone: (305) 444-7181
    Facsimile: (305) 444-8178
    Email: rick@rjdpa.com
    Attorneys for Defendants Medical Wellness
    Services, Inc., Beatriz Muse, Lazaro Muse,
    and Noel Santos
    Served via email




                                                   12
